Citation Nr: 0933843	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
Veteran's service connected lumbar disc disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for non-calcified 
lesions in the left lower lung, to include as secondary to 
asbestos exposure.

3.  Entitlement to service connection for left lower shoulder 
pain.

4.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted the Veteran's claim of 
entitlement to service connection for a low back disability 
at a 10 percent evaluation, and denied the Veteran's other 
claims on appeal.  During the course of this appeal, the 
Veteran's evaluation for his service connected low back 
disability was increased to a 20 percent evaluation.  Thus 
the issues in appellate status are as noted above.

The Board finds that the Veteran has raised a claim for 
service connection for a disorder manifested by frequent 
urination.  That matter is referred to the RO for initial 
adjudication.  

In addition, the Board points out that while the Veteran 
initially requested a Travel Board hearing, which was 
scheduled in July 2007, he requested a postponement of that 
hearing.  It was subsequently rescheduled for November 2007; 
however, the Veteran failed to appear for that rescheduled 
hearing.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service connected lumbar disc disease is 
currently manifested by pain and moderate limitation of 
motion with no evidence of incapacitating episodes.

2.  The Veteran does not currently have any disability 
related to X-ray findings of noncalcified densities in his 
lungs.

3.  The Veteran was diagnosed with probable kidney stones in 
service, for which he was treated without residuals; the 
Veteran does not currently have any diagnosis of kidney 
stones.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the Veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-
8526 (2008).

2.  A disability related to the Veteran's findings of 
noncalcified densities in his lungs was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).

3.  A chronic kidney stone disability was not incurred or 
aggravated in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2004 and March 2007, and in the 
November 2004 Statement of the Case.  These documents 
collectively informed the Veteran of what evidence was needed 
to establish the benefits sought, of what VA would do or had 
done, and of what evidence the appellant should provide.  In 
November 2004, the Veteran was specifically provided notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While there is no letter of record indicating that the 
Veteran was provided with at least general notice of the 
rating criteria by which his disability is rated, he was 
provided that information in the November 2004 Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370.  He 
subsequently had an opportunity to submit evidence, and his 
claim was readjudicated.  Therefore, he has not been 
prejudiced by the lack of notice prior to the initial 
adjudication of this claim.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records, and providing the Veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.






Entitlement to an increased evaluation in excess of 20 
percent for a lumbar spine disability.

The Veteran contends that an increased rating is warranted 
for his service connected lumbar spine disability.  
Specifically, the Veteran contends that his present level of 
symptomatology is more severe than that contemplated by a 20 
percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that there is a distinction between a claim based on the 
Veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
It also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated 
that a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2008).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The claim for service connection was filed in January 2003.  
While this appeal was pending, revisions to the provisions of 
VA's Schedule for Rating Disabilities pertaining to 
disabilities of the spine were made effective September 26, 
2003.  When regulations are changed during the course of the 
Veteran's appeal, the criteria that are to the advantage of 
the Veteran should be applied.  However, if the revised 
regulations are more favorable to the Veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

As to rating orthopedic and neurological manifestations 
separately, limitation of motion of the lumbar spine is rated 
as 10 percent disabling when slight, 20 percent disabling 
when moderate, and 40 percent disabling when severe.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2003).

As to neurological manifestations, Diagnostic Code 8620 
provides for the evaluation of impairment of the sciatic 
nerve.  Under that Diagnostic Code, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis. When there is complete paralysis 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Diagnostic Code 8620.

Alternatively, Diagnostic Code 5295 provided for the 
evaluation of lumbosacral strain.  A noncompensable rating is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent rating is assigned for a 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation on forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
(Effective prior to September 26, 2003).  The Board notes 
that a 40 percent rating is the maximum rating available 
under Diagnostic Code 5295.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 evaluation for forward flexion of the thoracolumbar 
spine limited to 30 degrees of less, or favorable ankylosis 
of the entire thoracolumbar spine.  Diagnostic Code 5243 
provides that intervertebral disc syndrome (preoperatively or 
postoperatively) be rated either under the General Rating 
Formula for Disease and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The incapacitating episode rating scheme set 
forth in Diagnostic Code 5243 is nearly the same as that 
utilized in the prior version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the Veteran's 
service-connected low back disability.  In this regard, the 
Board notes that, to warrant a higher evaluation, the Veteran 
would have to be found to have either incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, severe limitation of 
motion of the lumbar spine, moderately severe incomplete 
paralysis of the sciatic nerve, severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, or forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The evidence of 
record however, does not show that any of these criteria are 
met.

Reviewing the relevant evidence of record, a February 2003 
report of pre discharge examination conducted by the VA 
indicated that the Veteran reported he had back problems on 
and off in the service, and had been diagnosed with a 
herniated disc at the L3-4 and L5 levels.  He has had 
epidural blocks with good results and physical therapy.  He 
reported that the back pain was recurrent and was causing him 
some discomfort.  Examination showed tenderness over the 
paraspinous muscles in the low back and tenderness over L3-4 
and 5 spinous processes, but no atrophy or weakness.  He was 
able to bend forward to about 45 degrees before the pain 
became more severe.  There was no weakness in the legs.  Deep 
tendon reflexes were symmetrically active and equal.  The 
Veteran was diagnosed with herniated discs in the low back 
region.

The Veteran received a further VA examination, specifically 
for his back, in February 2007.  At that time, the Veteran 
reported a moderate constant aching to burning pain in the 
lower lumbar area.  He reported that the pain would at times 
radiate to the left leg and thigh, and briefly to the foot.  
He reported he could walk a quarter mile, and sometimes less, 
before he needed to rest.  Upon examination of the thoracic 
sacrospinalis, there was slight atrophy of the muscles 
surrounding the lumbar spine.  There was also weakness, 
guarding, and pain with motion.  These symptoms caused an 
abnormal gait or spinal contour.  His posture was normal, but 
his gait was antalgic.  Lumbar flattening was noted.  A 
detailed motor examination showed normal findings.  Detailed 
sensory and reflex examinations were also normal.  The 
Veteran's spine was specifically found to be not ankylosed.  
Active flexion of the lumbar spine was 0 to 45 degrees.  
Extension was 0 to 20 degrees.  Left and right lateral 
flexion was 0 to 25 degrees.  Left and right lateral rotation 
was 0 to 30 degrees.  No sciatica was noted.  The Veteran was 
diagnosed with spondylolisthesis at L4/5, and degenerative 
disc disease of the lumbar spine; his symptomatology was 
found to have a significant effect on many of his usual daily 
activities.

Thus, while the Veteran has been shown to have some 
limitation of motion due to this disability, and this 
disability clearly causes the Veteran pain, there is no 
evidence of record showing that the Veteran at any time has 
had anklyosis, or limitation of motion approaching ankylosis, 
or even severe limitation of motion, of 30 degrees or less, 
such that a higher rating would be warranted under the new or 
old regulations concerning limitation of motion.  While the 
Veteran has reported significant limitations in his 
activities due to his lumbar spine disability, the evidence 
does not show he has the frequency of incapacitating 
episodes, as defined in the regulation, such that a higher 
rating would be warranted under the old regulations.  While 
the Veteran reported problems with radiating pain, there is 
no objective evidence of neurological involvement such that a 
rating would be warranted for neurological symptoms.  As 
such, the Board finds that the criteria for a higher 
evaluation for the Veteran's service connected lumbar spine 
disability have not been met.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
this disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to service connection for non-calcified lesions 
in the left lower lung, to include as secondary to asbestos 
exposure, and for kidney stones.

The Veteran and his representative contend that service 
connection is warranted for non-calcified lesions in the left 
lower lung, and for kidney stones.  Specifically, they 
contend that the Veteran's noncalcified lesions of the lung 
are related to asbestos exposure which must have occurred in 
service, and that the Veteran was diagnosed with kidney 
stones in service and still has symptomatology related to 
this condition.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 
1, Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria. Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease. The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran. 
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for non-calcified 
lesions in the left lower lung.  In this regard, the Board 
agrees that the Veteran was found, by a CT in service, to 
have noncalcified densities in his lungs.  However, while the 
Veteran has reported he was told this was consistent with a 
diagnosis of asbestosis, no such medical diagnosis is of 
record.  In fact, during the Veteran's February 2003 pre-
separation examination, the examiner specifically noted that 
asbestosis lesions are usually calcified on X-ray, and the 
Veteran's were not.  The Veteran was diagnosed with a history 
of a "not completely diagnosed pulmonary disease".  Thus, 
the Veteran was not, at that time, found to have a current 
diagnosis related to his non-calcified lesions in the left 
lower lung, and the veteran was not found to have a diagnosis 
of asbestosis.

There is no question that the Veteran has these lesions on X-
ray, however, the Board finds these to be, in the absence of 
any relationship to any current pulmonary disorder, to be the 
equivalent of laboratory results, and not, in and of 
themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.)  As these lesions are not disabling in and of 
themselves, and have not been related to any current 
diagnosis of any pulmonary disorder, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for these lesions.

Similarly, taking into account all relevant evidence, the 
Board finds that service connection is also not warranted for 
kidney stones.  Initially, the Board points out that the 
Veteran's service medical records are inconclusive as to 
whether the Veteran ever actually had a diagnosis of kidney 
stones.  Specifically, the Veteran was treated in July and 
August 1986 for pain that was consistent with kidney stones, 
however, testing failed to show the actual presence of kidney 
stones.  Nevertheless, the Veteran was treated at that time 
for possible kidney stones.  Therefore, the Board will 
presume that the Veteran had kidney stones in service.  
However, subsequent to 1986, the Veteran's service medical 
records show no complaints of, or treatment for, any kidney 
stones.  A VA pre separation examination dated February 2003 
noted the Veteran's reported history of kidney stones, but 
found no current symptomatology attributable to that previous 
diagnosis.

Incumbent on a grant of service connection is a finding that 
the Veteran has the disability for which service connection 
is claimed.  While the Veteran likely had kidney stones in 
service in 1986, the evidence does not show that the Veteran 
now has any residuals from that diagnosis, or any recurrent 
kidney stones.  With no current findings of kidney stones, or 
any residuals thereof, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert.


ORDER

Entitlement to an increased initial evaluation for the 
Veteran's service connected lumbar disc disease, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to service connection for non-calcified lesions 
in the left lower lung, to include as secondary to asbestos 
exposure, is denied.

Entitlement to service connection for kidney stones is 
denied.


REMAND

As to the Veteran's claim of entitlement to service 
connection for a left shoulder disability, the Veteran's 
service medical records do show he was seen several times 
with complaints of left shoulder pain in service; 
specifically in July and October 1996.  While the Veteran 
received a VA pre separation examination in February 2003, 
which noted that the Veteran did not specifically complain of 
left shoulder pain at that time, it also does not appear that 
the Veteran's left shoulder was thoroughly examined.  As 
such, the Board finds that this issue should be remanded in 
order that the Veteran may be provided with a VA examination 
for his left shoulder.




Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination in order to determine 
the current severity and etiology of 
any left shoulder disability.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should provide 
an opinion, for any left shoulder 
disability diagnosed, as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent 
probability) that any left shoulder 
disability is related to service.  The 
examiner should provide reasons and 
bases for any opinions offered.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claim of 
entitlement to service connection for a 
left shoulder disability.  If any 
benefits sought are not granted, the 
Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


